HAZEL, District Judge.
Interrogatories indicated by (a), (b), and (e) should be answered by respondent. Although it is contended that the information sought is within the knowledge of libelant, and, indeed, that the libel itself embodies affirmative allegations in relation thereto, still the discovery bears upon respondent’s defense, *327and the answer no doubt will tend to narrow the issue.
Interrogatories (d) to (k), inclusive, ex-eept (j), should be also answered. While the answers perhaps strictly relate to matters of defense, yet this fact does not bar discovery by libelant in relation thereto. The rule of discovery permits the ascertainment relating not alone to the nature of the case or the defense, but also the material facts supporting it. It is true that the evidence to establish the defense need not be set forth, hut the interrogatories merely require information, so that the ease may be properly prepared and presented. Marquette v. Oglesby (D. C.) 247 Fed. 351.
Interrogatories (j), (1), and (m) are directed to the evidence by which certain defenses are sustainable, and therefore they need not be answered.
The order heretofore made, requiring libelant to give direct answers to four interrogatories propounded by respondent, should be answered.
So ordered.